Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/2/22, 8/11/21, 5/18/21 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is lacking the proper antecedence for "the opening of the body". 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHIANG (US 5234728).
Regarding claim 1, CHIANG discloses a portable decorative fountain comprising a portable body (understood as a body such as 10 FIG.s 1-4, as any body is portable unless explicitly stated otherwise) with one or more cavities for collection of water, and one or more openings (such as those provided for 50 FIG.s 1-4) configured for passage of sound from inside of the body to outside of the body; a pump (see 15 FIG. 2) for pumping water from at least one of the cavities in an upward direction (evident of 13 FIG. 2); a conduit (such as the pipes shown but not labeled in FIG. 2) for carrying water that is pumped by the pump; and a speaker (50 FIG.s 1-4) for playing sound through one or more openings on the body; wherein the fountain can be operated with or without the speaker playing sound.
Regarding the openings on the body for passage of sound, although CHIANG does not explicitly show the openings, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the accommodating  space provided with the body of CHIANG to accommodate the speakers, through which the sound passage is provided, is functionally and structurally equivalent to the claimed openings, and absent any clear structural details as what to is intended by an opening on a body, any modification or alteration of the structure to perform the same function is within the ordinary skills in the art. 
Regarding claim 12, CHIANG discloses a portable decorative fountain, comprising: a) a portable body (10 FIG.s 1-4) with at least two cavities configured in a cascading fashion (see 13 and 21 FIG. 2), and the body having one or more openings (such as the accommodating  space for 50 FIG.s 1-4) configured for passage of sound from inside of the body to outside of the body, a pump (15 FIG. 2) for pumping water from at least the cavity position at a lowest level in an upward direction; a conduit (shown but not labeled in FIG. 2) for carrying water that is pumped by the pump; and a speaker (50 FIG.s 1-4) for playing sound through one or more openings on the body; wherein the fountain can be operated with or without the speaker playing sound.
Regarding the dimensions of the body, although CHIANG does not explicitly show the body has a height of one foot to six feet, weight of 1 kg to 200 kg, and a longest width from bottom center of the housing that is between 1 foot to three feet, absent persuasive evidence that the claimed size and shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal dimension for the body in order to achieve a desired structural modularity for the assembly. 
Furthermore, regarding the openings on the body for passage of sound, although CHIANG does not explicitly show the openings, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the accommodating  space provided with the body of CHIANG to accommodate the speakers, through which the sound passage is provided, is functionally and structurally equivalent to the claimed openings, and absent any clear structural details as what to is intended by an opening on a body, any modification or alteration of the structure to perform the same function is within the ordinary skills in the art. 
Regarding claim 2, although CHIANG does not explicitly show the body has a height of one foot to six feet, weight of 1 kg to 200 kg, and a longest width from bottom center of the housing that is between 1 foot to three feet, absent persuasive evidence that the claimed size and shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal dimension for the body in order to achieve a desired structural modularity for the assembly. 
Regarding claim 3, CHIANG further discloses the fountain is a cascading fountain with a plurality of cavities (operationally evident of 13 and 21 FIG. 2).
Regarding claim 4, CHIANG further discloses at least one of the cavities has a light (see 16 FIG. 2) placed under where the water collects.
Regarding claim 5, CHIANG further discloses the lights change in response to a different sound coming from the speaker (col. 2 line 52-60).
Regarding claim 6, CHIANG further discloses the speaker is incorporated on a side of the fountain in relation to a lowest cavity where water collects (structurally evident in FIG.s 1-4).
Regarding claim 7, although CHIANG does not explicitly state the speaker is less than 2 feet elevated from a ground, facing outward, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal location for the speaker in relation to the apparatus in accordance to a preferred operational modularity of the assembly. 
Regarding claim 8, although CHIANG does not explicitly state the speaker is placed at top of the fountain, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal location for the speaker in relation to the apparatus in accordance to a preferred operational modularity of the assembly. 
Regarding claim 13, CHIANG further discloses the lowest cavity defines a front of the body (as shown in FIG. 2), and the speaker is placed on a side (such as front side as shown in figures).
Claim(s) 9-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHIANG in view of SOOFER (US 2017/0230739).
Regarding claim 15, CHIANG discloses a portable decorative fountain, comprising a portable body (10 FIG.s 1-4) with at least two cavities (13, 21 FIG. 2) configured in a cascading fashion, the body having an opening; a pump (15 FIG. 2) for pumping water from at least the cavity position at a lowest level in an upward direction; a conduit (shown but not labeled in FIG. 2) for carrying water that is pumped by the pump; a speaker (50 FIG.s 1-4); and a cover (see 70 and the cover 50 FIG. 4) configured to fit over the casing and cover an opening of the body; wherein the fountain can be operated with or without the speaker playing sound.
CHIANG does not explicitly show a waterproof casing for placing the speaker inside of the body and the cover having a plurality of its own openings, the cover's openings configures to allow sound from the speaker to travel from one side of the cover to another side of the cover.
SOOFER teaches a waterproof casing (see FIG.s 1-8) for a speaker. 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a water proof casing, such as taught by SOOFER, to place the speaker inside of the body of CHIANG, in order to improve the operational and structural integrity of the assembly, allowing the speaker to prove sound through the water. 
Furthermore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the combination provided above allows for providing the speaker inside the water in the body under the cover, and therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to provide the cover with openings for passage of sound therethrough in order to the assembly to function in its intended manner. 
Regarding claim 9, CHIANG does not explicitly show a waterproof casing where the speaker is placed.
SOOFER teaches a waterproof casing (see FIG.s 1-8) for a speaker.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a water proof casing, such as taught by SOOFER, to place the speaker inside of the body of CHIANG, in order to improve the operational and structural integrity of the assembly, allowing the speaker to prove sound through the water. 
Regarding claims 10 and 14, CHIANG teaches a cover (see 70 FIG. 4).
However, CHIANG does not explicitly show the cover being with the openings, wherein the cover makes a portion of the body of the fountain and is visible from outside of the fountain.
Nonetheless, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the combination provided above allows for providing the speaker inside the water in the body under the cover, and therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to provide the cover with openings for passage of sound therethrough in order to the assembly to function in its intended manner. 
Regarding claim 11, SOOFER further teaches the housing comprises two more rocks, one of the rocks of the housing having openings for travel of sound (evident of FIG.s 1-8).
The motivation to combine is same as above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE (US 9278369), CAPRATHE (US 2013/0294952), WIJAYA (US 2019/0041051), WEI (US 2007/0084945), WARNER (US 5916030).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875